—Judgment unanimously affirmed. Memorandum: With respect to the contention of defendant that his suppression motion should have been granted, we affirm for reasons stated in the decision *907at Wayne County Court (Kehoe, J.). By failing to move to withdraw his guilty plea or to vacate the judgment of conviction, defendant failed to preserve for our review his challenge to the sufficiency of the plea allocution (see, People v Lopez, 71 NY2d 662, 665; People v McGovern, 265 AD2d 881). We reject defendant’s contention that this is one of those rare case exceptions to the preservation rule (see, People v Lopez, supra, at 666; People v Toxey, 86 NY2d 725, 726, rearg denied 86 NY2d 839). Finally, the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Wayne County Court, Kehoe, J.— Assault, 1st Degree.) Present — Pine, J. P., Hayes, Pigott, Jr., Scudder and Callahan, JJ.